           Case 8:19-cr-00117-JAK Document 65 Filed 01/21/20 Page 1 of 1 Page ID #:305
ANNAMARTINE SALICK (SBN. 309254)
Assistant United States Attorney
1500 United States Courthouse
312 N. Spring Street, Los Angeles, CA 90012
Telephone: (213) 894-3424


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                     CASE NUMBER:

                                                                              8:19-CR-00117-JAK
                                              PLAINTIFF(S)
                             v.
ABDALLAH OSSEILY                                                     NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

GOVERNMENT'S WITNESS LIST




Reason:
          Under Seal
 ✔        In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




January 21, 2020                                              ANNAMARTINE SALICK
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
